DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Arguments and the 132 Declaration, filed 2/26/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Claim 1 requires, inter alia, a dielectric filler with a mean particle size within a specific range, a specific thickness range for the dielectric welding film, and a dielectric property defined by dividing the dissipation factor by the permittivity is 0.005 or more. 
Sano [previously cited] discloses a dielectric welding film. Sono discloses a welding film with a thickness within the claimed range. Sono discloses dielectric filler, but the filler has a mean particle size that is smaller than the claimed range and discloses a dielectric property that is below the 0.005 claimed requirement. 
Cook [US2011/0104496, previously cited] discloses a thermoplastic with microwave receptive particles. Cook discloses an average particle size that is within the 
Claim 1 is allowable as the prior art does not disclose a dielectric welding film including the combination of requirements of a dialectic filler with a mean particle size within the claimed range, a thickness of the film within the claimed range, and a dielectric property that is 0.005 or more as recited in the claim, in combination with the other requirements of the claims.  Claims 2-4, 7 and 9-10 depend from an allowable base claim, incorporates the allowable subject matter though dependency and are allowable for the same reasons as the base claim. Claim 8 discloses a bonding method using a dielectric welding film, and is allowable for the same reasons as claim 1 because claim 8 requires the same allowable combination of features. Claims 11 and 12 depend from an allowable base claim, incorporates the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 15, 2021